


TENTH AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT


THIS TENTH AMENDMENT OF CONSTRUCTION LOAN AGREEMENT ("Amendment") is made this
14th day of February, 2012 between FIRST NATIONAL BANK OF OMAHA, a national
banking association ("Bank") and CARDINAL ETHANOL, LLC, an Indiana limited
liability company ("Borrower"). This Amendment amends that certain Construction
Loan Agreement dated December 19, 2006 between Bank and Borrower (as amended,
the "Loan Agreement").


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Bank
extended the Construction Loan, Revolving Loan and other financial
accommodations and extensions of credit described in the Loan Agreement to
Borrower, all as more fully described in the Loan Agreement;


WHEREAS, pursuant to that certain that certain First Amendment of Construction
Loan Agreement dated August 22, 2007, a revised Total Project Cost Statement was
attached to the Loan Agreement as Exhibit G and the Loan Agreement was otherwise
amended as provided for therein;


WHEREAS, pursuant to that certain Second Amendment of Construction Loan
Agreement dated December 18, 2007, the Loan Termination Date applicable to the
Revolving Note was extended to December 17, 2008 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Third Amendment of Construction Loan Agreement
dated July 31, 2008 (the "Third Amendment"), Bank extended to Borrower the Corn
Oil Extraction Loan in the principal amount of $3,600,000.00 and the Loan
Agreement was otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fourth Amendment of Construction Loan
Agreement dated December 17, 2008, the Loan Termination Date of the Revolving
Loan was extended to December 16, 2009, the Borrowing Base was modified, the
interest rate on certain Loans was modified and the Loan Agreement was otherwise
amended as provided for therein;


WHEREAS, pursuant to that certain Fifth Amendment of Construction Loan Agreement
dated October 30, 2009, the limitations on Borrower's capital expenditures for
Borrower's 2010 fiscal year was increased, the Excess Cash Flow payment
application was modified, the financial covenants were modified and the Loan
Agreement was otherwise amended as provided for therein; and


WHEREAS, pursuant to that certain Sixth Amendment of Construction Loan Agreement
dated December 16, 2009, the Loan Termination Date of the Revolving Loan was
extended to February 16, 2010 and the Loan Agreement was otherwise amended as
provided for therein;


WHEREAS, pursuant to that certain Seventh Amendment of Construction Loan
Agreement dated February 14, 2010, the Loan Termination Date applicable to the
Revolving Note was extended from February 16, 2010 to February 15, 2011, the
interest rate charged on the Revolving Loan was modified, the capital
expenditures covenant was modified and the Loan Agreement was otherwise amended
as provided for therein;


WHEREAS, pursuant to that certain Eighth Amendment of Construction Loan
Agreement dated February 15, 2011, the Loan Termination Date applicable to the
Revolving Note was extended to February 14, 2012, the interest rate and
definitions relating to the interest rate on the Loans were modified, the
Borrowing Base was modified and the Loan Agreement was otherwise amended as
provided for therein;




--------------------------------------------------------------------------------




and


WHEREAS, pursuant to that certain Ninth Amendment of Construction Loan Agreement
dated May 25, 2011, the maximum principal amount of the Revolving Loan was
increased from $10,000,000.00 to $15,000,000.00 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, the Borrower has requested, and under the terms of this Amendment Bank
has agreed, to extend the Loan Termination Date applicable to the Revolving Note
from February 14, 2012 to February 12, 2013, to modify the interest rate charged
on the Revolving Loan and Long Term Revolving Loan, to modify the financial
covenants and Tax Distribution covenant provided for in the Loan Agreement and
to otherwise amend the Loan Agreement as provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties agree to amend the Loan Agreement as follows:


1.Capitalized terms used herein shall have the meaning given to such terms in
the Loan Agreement, unless specifically defined herein.


2.Section 1.21 of the Loan Agreement is hereby amended to delete the reference
to February 14, 2012 as the Loan Termination Date of the Revolving Note and
inserting in lieu thereof February 12, 2013. To further evidence such extension,
Borrower shall execute and deliver to Bank a Seventh Amended and Restated
Revolving Promissory Note dated of even date with this Amendment. From and after
the date of this Amendment, any reference to the Revolving Note in the Loan
Agreement and the other Loan Documents shall be amended to refer to such Seventh
Amended and Restated Revolving Promissory Note.


3.    The definition of the term "LIBOR RATE" in Section 1.19 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:


1.19    "LIBOR RATE" means, an independent index which is the London Interbank
Offered Rate for U.S. Dollar deposits published in The Wall Street Journal as
the Three (3) Month LIBOR RATE with respect to the FIXED RATE NOTE, VARIABLE
RATE NOTE, CORN OIL EXTRACTION TERM NOTE and LONG TERM REVOLVING NOTE and as the
One (1) Month LIBOR RATE with respect to the REVOLVING NOTE. The LIBOR RATE will
be adjusted and determined without notice to BORROWER on the INTEREST RATE
CHANGE DATE applicable to each LOAN as set forth in this AGREEMENT. The
published LIBOR RATE will be rounded upwards to the next higher one one
hundredth (1/100th) of one percent (1%). If the initial Advance under the
REVOLVING NOTE or the initial funding of the FIXED RATE NOTE, VARIABLE RATE
NOTE, CORN OIL EXTRACTION TERM NOTE and LONG TERM REVOLVING NOTE occurs on any
day other than the first London Banking Day of a month, the initial LIBOR RATE
to be in effect until the beginning of the next succeeding month shall be that
Three (3) Month LIBOR RATE or One (1) Month LIBOR RATE, as applicable, in effect
on the date that is two London Banking Days prior to the first day of the month
in which the REVOLVING NOTE and FIXED RATE NOTE, VARIABLE RATE NOTE, CORN OIL
EXTRACTION TERM NOTE and LONG TERM REVOLVING NOTE are dated. If for any reason
the LIBOR RATE published by The Wall Street Journal is no longer available
and/or BANK is unable to determine the LIBOR RATE for any INTEREST RATE CHANGE
DATE, BANK may, in its sole discretion, select an alternate source to determine
the LIBOR RATE and will provide notice to BORROWER of the source selected. The
LIBOR RATE determined as set forth above shall be referred to herein as (the
"Index"). The Index is not necessarily the lowest rate charged by BANK on its
loans.




--------------------------------------------------------------------------------




If the Index becomes unavailable during the term of the LOANS, BANK may
designate a substitute index after notifying BORROWER. BANK will tell BORROWER
the current Index rate upon BORROWER'S request. BORROWER understands that BANK
may make loans based on other rates as well. The Index with respect to the One
Month LIBOR Rate currently is .26% per annum and the Index with respect to the
Three Month LIBOR Rate currently is .51% per annum.


4.    The definition of the term "INTEREST PERIOD" in Section 1.18 of the
AGREEMENT is hereby deleted in its entirety and the following is inserted in
lieu thereof:


1.18 "INTEREST PERIOD" means for the FIXED RATE NOTE, VARIABLE RATE NOTE, CORN
OIL EXTRACTION TERM NOTE and LONG TERM REVOLVING NOTE a period of three (3)
months and for the REVOLVING NOTE a period of one (1) month; provided that no
INTEREST PERIOD shall extend beyond the LOAN TERMINATION DATE applicable to each
such NOTE.


5.    Section 1.45 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


1.45    "INTEREST RATE CHANGE DATE" means, the date on which the Index will
initially be set, which is the date of the applicable NOTE evidencing each LOAN,
and thereafter adjusted and determined, which, with respect to the FIXED RATE
NOTE, VARIABLE RATE NOTE, CORN OIL EXTRACTION TERM NOTE and LONG TERM REVOLVING
NOTE, is the eighth (8th) calendar day of each July, October, January and April
fiscal quarter thereafter on which the Index applicable to the FIXED RATE NOTE,
VARIABLE RATE NOTE, CORN OIL EXTRACTION TERM NOTE and LONG TERM REVOLVING NOTE
will adjust to the Three (3) Month LIBOR RATE which is published in The Wall
Street Journal as the reported rate for the date that is two LONDON BANKING DAYS
prior to each such INTEREST RATE CHANGE DATE, and which, with respect to the
REVOLVING NOTE, is the first (1st) calendar day of each month on which the Index
applicable to the REVOLVING NOTE will adjust to the One (1) Month LIBOR RATE
which is published in The Wall Street Journal as the reported rate for the date
that is two LONDON BANKING DAYS prior to each such INTEREST RATE CHANGE DATE.


6.    Section 2.10 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


2.10    INTEREST ON THE REVOLVING NOTE. The interest rate on the REVOLVING NOTE
is subject to change from time to time based on changes in the Index. Prior to
the LOAN TERMINATION DATE of the REVOLVING NOTE, the interest rate to be applied
to the unpaid principal balance of the REVOLVING NOTE will be calculated using a
rate of three and one half percent (3'/2%) over the Index, adjusted if necessary
for any minimum and maximum rate limitations described in this AGREEMENT, based
on a year of 360 days. Interest on the REVOLVING NOTE is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
the REVOLVING NOTE is computed using this method. NOTICE: Under no circumstances
will the interest rate on the REVOLVING NOTE be more than the maximum rate
allowed by applicable law. The interest rate on the REVOLVING NOTE shall
initially be set and will be adjusted on each INTEREST RATE CHANGE DATE
applicable to the REVOLVING NOTE. Interest on the REVOLVING NOTE shall be paid
monthly, in arrears, on the first (1st) day of each month. The unpaid principal
balance together with all accrued and unpaid interest on the REVOLVING NOTE will
be due and payable in full on the LOAN TERMINATION DATE applicable




--------------------------------------------------------------------------------




to the REVOLVING NOTE. The principal balance of the REVOLVING NOTE will bear
interest after maturity and after the occurrence and during the continuance of
an EVENT OF DEFAULT at a variable per annum rate equal to the Index plus nine
percent (9%), but not to exceed the maximum rate allowed by law.


7.    Section 2.6(c) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


(c)    LONG TERM REVOLVING NOTE. The interest rate on the LONG TERM REVOLVING
NOTE is subject to change from time to time based on changes in the Index. Prior
to the LOAN TERMINATION DATE of the LONG TERM REVOLVING NOTE, the interest rate
to be applied to the unpaid principal balance of the LONG TERM REVOLVING NOTE
will be calculated using a rate of three and one half percent (3'/2%) over the
Index, adjusted if necessary for any minimum and maximum rate limitations
described in this AGREEMENT, based on a year of 360 days. Interest on the LONG
TERM REVOLVING NOTE is computed on a 365/360 basis; that is, by applying the
ratio of the interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under the LONG TERM
REVOLVING NOTE is computed using this method. NOTICE: Under no circumstances
will the interest rate on the LONG TERM REVOLVING NOTE be more than the maximum
rate allowed by applicable law. The interest rate on the LONG TERM REVOLVING
NOTE shall initially be set and will be adjusted on each INTEREST RATE CHANGE
DATE applicable to the LONG TERM REVOLVING NOTE. Interest on the LONG TERM
REVOLVING NOTE shall be paid quarterly, in arrears, on the same days that
principal payments are due as provided for above. The unpaid principal balance
together with all accrued and unpaid interest on the LONG TERM REVOLVING NOTE
will be due and payable in full on the LOAN TERMINATION DATE applicable to the
LONG TERM REVOLVING NOTE. The principal balance of the LONG TERM REVOLVING NOTE
will bear interest after maturity and after the occurrence and during the
continuance of an EVENT OF DEFAULT at a variable per annum rate equal to the
Index plus nine percent (9%), but not to exceed the maximum rate allowed by law.


8.    The first paragraph of Section 2.12 of the Loan Agreement is hereby
amended by inserting the following at the end of such paragraph:


With respect to any payment due on any LOAN which is 10 days or more late, in
addition to any rights and remedies BANK may have BORROWER will be charged a
late fee equal to 3.000% of the regularly scheduled payment or $25.00 whichever
is greater.


9.    Section 2.15 of the Loan Agreement is hereby deleted in its entirety.


10.    Section 6.2.1 of the Loan Agreement is hereby amended by deleting the
reference to 1.25:1.0 as the minimum FIXED CHARGE COVERAGE RATIO and inserting
in lieu thereof 1.15:1.0.


11.    Section 6.2.2 of the Loan Agreement regarding minimum NET WORTH is hereby
deleted in its entirety.


12.    Section 6.2.4 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:
6.2.4    BORROWER shall maintain at all times WORKING CAPITAL of not
less than $15,000,000.00.




--------------------------------------------------------------------------------






13.    Section 6.4.11 of the Loan Agreement is hereby amended by deleting the
reference to $1,000,000.00 as the maximum aggregate capital expenditures in any
fiscal year of Borrower and inserting in lieu thereof $4,000,000.00.


14.    Sections 6.4.12(i) and (ii) of the Loan Agreement are hereby deleted in
their entirety and the following is inserted in lieu thereof:


6.4.12 Make or pay, without the prior written consent of BANK, which written
consent will not be unreasonably withheld, in and for any fiscal year,
distributions to members or shareholders of BORROWER in excess of the TAX
DISTRIBUTIONS permitted below and distributions permitted in Section 6.4.12(iii)
below based on BORROWER's previous fiscal year's net    income.


(i)TAX DISTRIBUTIONS. So long as no EVENT OF DEFAULT has occurred and
continuing, BORROWER may make TAX DISTRIBUTIONS to its members within thirty
(30) day prior to each April 15, June 15, September 15, and January 15, each in
an amount equal to the estimated income tax liability to be incurred for such
year by BORROWER's members by reason of their membership interest in BORROWER,
based upon the most recent financial information available, times 1/4 for the
April 15 TAX DISTRIBUTION, times 'A for the June 15 TAX DISTRIBUTION, less the
April 15 TAX DISTRIBUTION, times % for the September 15 TAX DISTRIBUTION less
the sum of the April 15 and June 15 TAX DISTRIBUTIONS and the January 15 TAX
DISTRIBUTION will be the total estimated tax liability less the April 15, June
15 and September TAX DISTRIBUTIONS.


(ii)Final TAX DISTRIBUTION. BORROWER may make a final TAX DISTRIBUTION to its
members within thirty (30) days prior to each March 1, so long as (a) no EVENT
OF DEFAULT has occurred and is continuing or would occur after giving effect to
the payment of such final TAX DISTRIBUTION described herein and the
distributions permitted in Subsection 6.4.12(iii) below, (b) BORROWER has
delivered to BANK BORROWER's annual audited financial statements and compliance
statements as required in this AGREEMENT and (c) BORROWER is in compliance with
all of the financial and other covenants provided for in this AGREEMENT and will
remain so after giving effect to the payment of such final TAX DISTRIBUTION
described herein and the distributions permitted in Subsection 6.4.12(iii)
below, in an amount not to exceed the positive difference between the total tax
liability of BORROWER's members incurred by reason of their membership interest
in BORROWER and the amounts previously distributed to such members pursuant to
Subsection 6.4.12(i) above, provided, that if the difference between the total
tax liability of BORROWER's members incurred by reason of their membership
interest in BORROWER and the amounts previously distributed to such members
pursuant to Subsection 6.4.12(i) above is zero or a negative number, then no
final TAX DISTRIBUTION may be made by BORROWER under this Subsection 6.4.12(ii).


15.    Section 8 of the Loan Agreement is hereby amended by inserting new
Section 8.16 immediately after Section 8.15 as follows:


8.16    USA Patriot Act Notice. IMPORTANT NOTICE: to help the government
fight the funding of terrorism and money laundering activities, the USA Patriot
Act requires all banks to obtain and verify the identity of each person or
business that opens an account. When BORROWER




--------------------------------------------------------------------------------




opens an account BANK will ask BORROWER for information that will allow BANK to
properly identify BORROWER and BANK will verify that information. If BANK cannot
properly verify identity within 30 calendar days, BANK reserves the right to
deem all of the balance and accrued interest on the LOANS due and payable
immediately.


16.    This Amendment shall not be effective until Bank shall have received each
of the following (each in form and substance acceptable to Bank) or the
following conditions have been satisfied:


(a).
This Amendment, duly executed by Borrower.



(b).
The Seventh Amended and Restated Revolving Note duly executed by Borrower.



(c).
A First Amended and Restated Security Agreement duly executed by Borrower.



(d).
A Secretary Certificate and appropriate resolutions authorizing the transactions
contemplated in this Amendment.



(e).    Such other matters as Bank may reasonably require.


17.    Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the other provisions
of the Loan Agreement and the other Loan Documents are hereby amended to be
consistent with the terms of this Amendment.


18.    Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date, and that no Event of Default under the
Loan Agreement or any other Loan Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of execution hereof


19.    This Amendment may be executed simultaneously in several counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


 
FIRST NATIONAL BANK OF OMAHA,
 
a national banking association
 
 
 
By: /s/ Fallon Savage
 
Title: Vice President
 
 
 
CARDINAL ETHANOL, LLC, an
 
Indiana limited liability company
 
 
 
By: /s/ Jeffrey Painter
 
Jeff Painter, President
 
 
 
By: /s/ Dale Schwieterman
 
Title: Director







